PER CURIAM
Defendant appeals his conviction for failure to report as a sex offender, ORS 162.155, and assigns as error the trial court’s denial of his motion to suppress. On appeal, defendant’s sole contention is that he was stopped without reasonable suspicion when a police officer informed defendant that he could arrest defendant for criminal trespass but would only give defendant a warning and then asked for defendant’s identification, which led to defendant’s arrest. However, our review of the record indicates that defendant did not raise that contention below. Before the trial court, defendant contended that the police officer stopped him by parking the police car behind defendant in a manner that impeded him from leaving and by retaining his identification. Defendant did not contend that the police officer stopped him by telling him that he could be arrested for trespass but would only give him a warning. Defendant did not preserve the contention that he makes on appeal. See State v. Hall, 166 Or App 348, 356, 999 P2d 509 (2000) (“defendant’s motion to suppress must reasonably apprise the court and the state of the arguments and authorities relied upon”); see generally State v. Wyatt, 331 Or 335, 15 P3d 22 (2000) (courts are obligated to consider preservation sua sponte and may not resolve issues that are not preserved).
Affirmed.